Case 7:19-cv-06566-NSR Document 24 Filed 09/13/21 Page 1 of 1

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF NEW YORK USDC SDNY
DOCUMENT

MYRRHELEKI TURNER, ELECTRONICALLY FILED
DOC#

Plaintiff, DATE FILED: _ 09/13/2021
V.
THE COUNTY OF DUTCHESS c/o MR. MARCUS 19 CV 6566 (NSR)
J. MOLINARO, ADRIAN H. ANDERSON AS ORDER

DUTCHESS COUNTY SHERIFF, DOWNSTATE
CORRECTIONAL FACILITY & “JOHN DOE,
name being fictitious, true name unknown,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

On June 6, 2021, the Court issued an Order to Show Cause directing Plaintiff Myrrheleki
Turner to show cause in writing on or before July 28, 2021 why his claims against Defendants
should not be dismissed for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b).
(ECF No. 22.) On July 28, 2021, Plaintiff's counsel filed a letter stating Plaintiff “concedes he
has been unable to prosecute the within action” and “pray[s] no sanctions or costs be imposed.”
(ECF No. 23.)

Therefore, the case is dismissed without prejudice for want of prosecution. The Clerk of
Court is directed to terminate this case.

Dated: September 13, 2021 SO ORDERED:
White Plains, New York

 

NELSON S. ROMAN
United States District Judge
